Citation Nr: 0524344	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  99-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
mechanical low back pain, prior to November 15, 2004. 

2.  Entitlement to a rating in excess of 60 percent for 
intervertebral disc syndrome, from November 15, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to July 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's claim was previously before the Board, and in a 
March 2004 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to November 15, 2004, the veteran's mechanical low 
back pain is not productive of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief; unfavorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

2.  From November 15, 2004, the veteran's intervertebral disc 
syndrome is not productive of unfavorable ankylosis of the 
entire spine.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for mechanical low back pain, prior to November 15, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

2.  The schedular criteria for a rating in excess of 60 
percent for intervertebral disc syndrome, from November 15, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 1997 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 1998 statement of the case and 
supplemental statements of the case issued in September 1999, 
August 2000, and March 2005, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claims had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  

In September 2003 and March 2004 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA examination reports.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the November 1997 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until September 2003 and March 2004.  In 
such instances, the Court held that when notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice specifically complying 
with § 5103(a) or 3.159(b)(1) because an initial RO 
adjudication had already occurred.  Instead, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini at 22, 23.  VA must provide 
notice, consistent with the requirements of § 5103(a), 
3.159(b), and Quartuccio, supra, that informs the veteran of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in 
September 2003 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in September 2003 and 
March 2004 was not given prior to the November 1997 RO 
adjudication of the claims, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the March 2005 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Relevant Law and Regulations 

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the April 1999 personal hearing; lay 
statements; service medical records; private treatment 
reports; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  In addition, a disability rating may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1. 

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45. 

Factual background

Service medical records show that in January 1987 the veteran 
reported having intermittent back pain for 10 years.  He also 
indicated that he had pain in his right lower back that 
radiated to his right leg below the knee.  X-rays revealed 
some straightening of the normal lumbar curvature and some 
evidence of disc herniation at L4-L5 especially on the right 
side at the L5-S1 level.  In February 1987, the veteran was 
diagnosed with probable herniated nucleus pulposus at L4-L5, 
L5-S1 on the right.  In March 1987, he underwent a lumbar 
laminotomy, foramiotomy, excision herniated nucleus pulposus, 
L4-L5 on the right.  A September 1987 Report of Medical 
History noted that the veteran fully recovered with 
limitation in activities.  A March 1989 radiological report 
indicated that the veteran's lumbar spine was "normal."  A 
May 1989 neurological consultation report noted that the 
veteran denied having pain radiating down his left lower 
extremity, and had improvement in the numbness of his left 
foot such that it only involved the big toe.  He also denied 
having any bowel or bladder symptoms.  Following an 
examination, the veteran was diagnosed with left L5 motor and 
sensory radiculopathy that was improving.  In March 1991, the 
veteran was diagnosed with degenerative disc disease at L2-3, 
L4-5, and L5-S1.  No evidence of spinal stenosis was 
observed.  A May 1993 examination revealed full range of 
motion of lumbar flexion and side glides left and right.  In 
November 1994, it was noted that the veteran had paraspinal 
spasm.  In May 1996, it was noted that the veteran continued 
to have recurrent back pain and complained of morning 
stiffness.

At his October 1997 VA examination, the veteran reported 
having low back pain with radiculopathy.  Specifically, he 
complained of mild lower back discomfort with radiation down 
his right leg and numbness of the toes.  He also indicated 
that he had "severe" pain with increased exertion, 
prolonged sitting, prolonged standing, and weather changes.  
On examination, the veteran's lumbar spine exhibited forward 
flexion passively to 85 degrees, actively to 95 degrees.  
Extension was backward passively to 20 degrees and actively 
to 30 degrees.  Lateral flexion was to 30 degrees passively 
and actively, and rotation was to 35 degrees.  Neurological 
testing showed that the veteran's strength was 5/5 
bilaterally.  He also had normal sensory examination and 
reflexes were 1+ bilaterally and symmetrically.  The veteran 
was diagnosed with mechanical low back pain with radicular 
pain resulting in range of motion restriction and significant 
pain discomfort.  An X-ray demonstrated at least a grade 1 to 
2 retrolisthesis of L5 on S1.  There was no evidence of 
spondylolysis.  Moderate to severe degenerative disc disease 
was present at the L4-L5 and L5-S1 level with subchondral 
sclerosis and large anterior osteophytes.  

In a January 1999 statement, the veteran reported that 
following military service, he has experienced several 
recurrent episodes with his back resulting in "severe" 
contortions and total incapacitation even while doing simple 
tasks such as walking for exercise.  

At his April 1999 personal hearing, the veteran testified 
that he had difficulty sitting for extended periods of time, 
as well as difficulty standing on hard surfaces.  He 
indicated that he could "sometimes" put his shoes and socks 
on, and that the majority of the time it required some 
effort.  He described pain radiating down the sciatic nerve, 
both left and right, down though the buttocks and the outside 
portion of the leg, along the kneecap to the calf muscle.  He 
stated that the sciatic pain occurred 2 to 3 times per week.  
He further complained of daily stiffness, as well as 
occasional numbness, burning, and tingling.  He reported 
approximately 3 totally incapacitating episodes in the prior 
year.  

At his November 2004 VA examination, the veteran complained 
of midline lower back pain that radiated to the left lumbar 
paravertebral region, buttock, and lower extremity.  He 
denied having weakness in his lower extremities but stated 
that the pain was exacerbated by activity, driving, and the 
assumption of contorted posture.  The veteran indicated that 
he used a variety of modalities for relief, including a back 
brace, a TENS unit, and medications.  He indicated that he 
was "profoundly incapacitated" during flare-ups and 
maintained that he was unable to travel, assume a seated 
posture for prolonged intervals greater than 15 minutes, 
ambulate beyond household distances, or participate in other 
activities.  On examination, the veteran exhibited marked 
loss of lumbar lordosis.  He listed dramatically to the right 
side and held the hips flexed at approximately 15 degrees.  
Range of motion of the lumbar spine was "profoundly 
limited" and the veteran had pain in the extreme range of 
motion.  Extension was to 0 degrees, forward flexion to 
approximately 20 degrees, left lateral bending none, and 
right lateral bending was to 5 degrees beyond his normal list 
to the right.  It was noted that the veteran had sustained 
paravertebral spasm.  

Straight-leg raises in the seated position on the right were 
negative.  On the left it produced lower back discomfort.  
Examination of the quadriceps strength revealed braking on 
the left side.  Examination of the hips revealed supple range 
of motion.  

In a standing position, the veteran was able to heel stand 
and toe stand momentarily with support.  He was able to 
single leg stand without obvious Trendelenburg.  Ultimately, 
the veteran was diagnosed with lumbar degenerative disc 
disease and spondylosis.  The examiner indicated that the 
veteran appeared "profoundly incapacitated" by his back 
problem.  It was noted that he had posture abnormalities that 
may be more pronounced since the most recent flare in 
September 2004.  By his account, these postural abnormalities 
frequently incapacitated him.  It was also noted that he had 
obvious pain at the extreme range of motion and that such 
motion was markedly limited and he had sustained 
paravertebral spasm indicative of continued irritation of 
nerve roots at the affected levels.  The examiner did not, 
however, find striking findings for chronic neurologic 
compromise, as shown in the absence of atrophy in the calf.  

The examiner stated that the veteran's lower back disability 
did have an effect on paravertebral muscles and the nerves 
that supply them.  However, there were no overt signs of 
sciatica and no atrophy in the muscle groups most likely to 
be involved from nerve root compromise based on history.  He 
further opined that the veteran's low back pain caused 
weakened and limited movement, as well as excess 
fatigability.  However, he maintained that it did not produce 
incoordination.  He further stated that the veteran's low 
back disability with pain was manifested by symptoms 
consistent with intervertebral disk syndrome.  Based on the 
history and records, it appeared this predominantly affected 
the L4-5 and to a lesser extent the L5-S1 disk.  

At a separate November 2004 VA examination, the veteran 
complained of significant low back pain that had worsened 
since September 2004.  He indicated that the pain sometimes 
radiated to his gluteal regions, but he denied any sciatica 
or persistent weakness of his lower extremities.  He denied 
symptoms referable to upper extremities, cranial nerve, 
headaches, neck pain, blackout spells, convulsions, or any 
previous history suggestive of stroke or transient ischemic 
attacks.  On examination, there was no muscle atrophy or 
weakness but the veteran was unable to sustain muscle 
contractions in the lower extremities due to severe pain.  
Sensory examination revealed decreased appreciation for 
pinprick below both ankles.  The veteran's gait was antalgic 
and he leaned to the right side.  He was also unable to stand 
on his heels and toes due to severe back pain.  Ultimately, 
the examiner stated that the veteran had chronic intermittent 
low back pain secondary to degenerative disk disease and 
probably facet arthropathy.  He maintained that a 
neurological examination did not reveal any definite evidence 
for lumbar or sacral radiculopathy at present and that he had 
no neurological deficits secondary to back problems.  

Analysis

Prior to November 15, 2004, the veteran was assigned a 40 
percent disability rating for mechanical low back pain under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  In a March 2005 rating decision, the veteran's low 
back disability was rated as 60 percent disabling for 
intervertebral disc syndrome under the provisions of 38 
C.F.R. 4.71a, Diagnostic Code 5243 (2004).  The veteran 
contends that his low back disability is more severe than has 
been evaluated and he has appealed for increased ratings.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for a 
rating in excess of 40 percent for mechanical low back pain, 
prior to November 15, 2004 or a rating in excess of 60 
percent for intervertebral disc syndrome after November 15, 
2004.  The Board notes that Diagnostic Code 5295, for 
lumbosacral strain, and Diagnostic Code 5292, for limitation 
of motion of the lumbar spine, do not afford evaluations in 
excess of 40 percent.  Thus, an increased rating is not 
possible under those diagnostic codes.  

Under prior law, Diagnostic Code 5293 provided a 60 percent 
disability rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a (2002). 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293, 
prior to November 15, 2004.  The veteran's mechanical low 
back pain does not warrant a rating in excess of 40 percent 
as the evidence of record has not shown pronounced 
intervertebral disc syndrome.  The Board observes that the 
medical records as a whole show signs of intervertebral disc 
syndrome with recurring attacks and intermittent relief, but 
the evidence does not show symptomatology that more nearly 
approximates that of the higher 60 percent rating.

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent, prior to November 15, 2004 
under the schedular criteria for disabilities of the spine as 
in effect prior to September 23, 2002.  The Board also finds 
that a rating in excess of 60 percent is also not warranted 
for intervertebral disc syndrome after November 15, 2004 
under the schedular criteria for disabilities of the spine as 
in effect prior to September 23, 2002 as 60 percent is the 
highest rating available under the provisions of Diagnostic 
Code 5293.  

Effective September 23, 2002, the schedular criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence of record does not establish that the veteran 
has incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5293, having a total duration of at least 6 
weeks during a previous 12-month period.  Indeed, there is no 
evidence of any bed rest prescribed by a physician and in 
April 1999, the veteran indicated that he had approximately 3 
totally incapacitating episodes in the prior year.  However, 
he did not indicate the duration of such episodes and did not 
allege that they lasted at least 6 weeks.  Therefore, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 to September 25, 2003, cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes for mechanical low back pain prior to November 15, 
2004.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's mechanical low back pain prior to November 15, 
2004, when combined under 38 C.F.R. § 4.25 with evaluations 
for all other disabilities, results in a higher combined 
disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's mechanical low back pain, 
prior to November 15, 2004.  As noted above, one relevant 
Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  

In the present case, the evidence supports a finding of 
moderate limitation of motion.  Indeed, an October 1997 VA 
examination report noted that the veteran's lumbar spine 
exhibited forward flexion passively to 85 degrees, actively 
to 95 degrees.  Extension was backward passively to 20 
degrees and actively to 30 degrees.  Lateral flexion was to 
30 degrees passively and actively, and rotation was to 35 
degrees.  These findings, when considered in conjunction with 
the veteran's consistent complaints of low back pain, warrant 
a 40 percent rating under Diagnostic Code 5292.  The 
consideration of pain is appropriate and conforms to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Indeed, the veteran's pain 
has been objectively demonstrated in the October 1997 VA 
examination report noting that the veteran had mechanical low 
back pain with radicular pain resulting in range of motion 
restriction and significant pain discomfort.  

Based on the foregoing, a 40 percent rating for orthopedic 
manifestations of the veteran's low back disability is for 
application.  Moreover, no alternate diagnostic codes afford 
a rating in excess of that amount.  Indeed, as the medical 
evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  Moreover, 
Diagnostic Code 5295, for lumbosacral strain, does not 
provide a rating in excess of 40 percent.  There are no other 
relevant sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his mechanical low 
back pain, prior to November 15, 2004.  In the present case, 
the objective neurological findings relate to the lower 
extremities.  Thus, diagnostic codes 8522-8530 are 
potentially applicable.  

As the October 1997 VA examination report noted that the 
veteran's neurological testing showed strength of 5/5 
bilaterally, and as the veteran had normal sensory 
examination and reflexes were 1+ bilaterally and 
symmetrically, there is no objective evidence that the 
veteran's mechanical low back pain, prior to November 15, 
2004, caused any ratable neurological deficits. 

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, does 
not entitle the veteran to an increased combined service-
connected disability evaluation for mechanical low back pain, 
prior to November 14, 2004.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral strain); Diagnostic Code 5242 (degenerative 
arthritis of the spine); and Diagnostic Code 5243 
(intervertebral disc syndrome).  

With respect to a rating in excess of 40 percent for 
mechanical low back pain prior to November 15, 2004 under the 
revised criteria for spinal disorders, the Board finds that 
such a rating is not warranted.  The objective medical 
evidence of record does not demonstrate that prior to 
November 15, 2004, the veteran had forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In addition, 
there is no evidence that the veteran suffered from 
incapacitating episodes of having a total duration of at 
least 6 weeks during the past 12 months.  Finally, there is 
no evidence that he had unfavorable ankylosis of the entire 
thoracolumbar spine prior to November 15, 2004.  

With respect to a rating in excess of 60 percent for 
intervertebral disc syndrome after November 15, 2004 under 
the revised criteria for spinal disorders, the Board finds 
that such a rating is not warranted.  The objective medical 
evidence of record does not demonstrate that after November 
15, 2004, the veteran had unfavorable ankylosis of the entire 
spine.  

In summary, for the reasons and bases discussed, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to a rating in excess of 40 
percent for mechanical low back pain prior to November 15, 
2004, and a rating in excess of 60 percent for intervertebral 
disc syndrome from November 15, 2004.  The benefit sought on 
appeal is accordingly denied. 


ORDER

A rating in excess of 40 percent for mechanical low back 
pain, prior to November 15, 2004, is denied. 

A rating in excess of 60 percent for intervertebral disc 
syndrome, from November 15, 2004, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


